DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 17 and 25 and their dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of U.S. Patent No.10,569,949. Although the claims at issue are not identical, they are not patentably distinct from each other because the comparison of the comprised structural elements are same as comparatively shown in the following spread sheet.

    PNG
    media_image1.png
    709
    512
    media_image1.png
    Greyscale
.


Claim Objections
Claim 17 and dependent claims are objected to because of the following informalities:  
at least substantially continuous shelf” to have consistency in the claim language.
In claim 25 at line 5 and for all other occurrences, “the shelf” should be “the at least substantially continuous shelf” to have consistency in the claim language.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vented member” in claim 25 at line 8 wherein the spec discloses only “The arcs 68, may be approximately oppositely disposed with respect to each other, and when the basket 24 sits in the container 22, serve as vents for steam, generated in the cavity 32 of the container 22 during cooking.”; Para. 96, lines 6-10 [and] “The openings 238 may 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 21, 25, 28-29 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17 at lines 4, 7 and 11, “substantially” is not clear what the degree of substantiality from the perfectness is.

In claim 21 at line 2, “suitable” is a relative term without the allowable bounds of suitability from the perfectness.
In claim 25 at lines 4, 7 and 11, “substantially” is not clear what the degree of substantiality from the perfectness is.
In claim 28 at line 1, “the apparatus” lacks antecedent basis and it is not clear if it is “an apparatus” or “the pre-packaged food product”.
In claim 29 at line 2, “suitable” is a relative term without the allowable bounds of suitability from the perfectness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17, 19, 23-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cortopassi (US 4,807,776).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 17, Cortopassi teaches
A pre-packaged food product (a plurality of food items or ingredients in trays; C3:42-43, Fig. 1

    PNG
    media_image2.png
    910
    387
    media_image2.png
    Greyscale
) 
comprising:

a food (one of “a plurality of food items or ingredients in trays”; C3:42-43, Fig. 1) comprising a first food component (those contained in the compartments 20, 22 of the container portion 10; C6:8-9, Figs. 2-3

    PNG
    media_image3.png
    401
    498
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    291
    497
    media_image4.png
    Greyscale
) and a second food component (any hot food items or ingredients in the compartments 50, 52; C6:7-8, Figs. 4-5

    PNG
    media_image5.png
    385
    432
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    238
    432
    media_image6.png
    Greyscale
), the first food component and the second food component being at least substantially separate (tray 10 differently containing tray 12; Fig. 1) during cooking;

a container (a compartmented container portion 10; C3:45-46,  Figs. 1-3) including a base (a bottom wall 26; Fig. 3) and a sidewall (slightly outwardly inclined, outer walls 24; C3:66-67, Fig. 3 [and] “34”, “40”; Fig. 3) having an at least substantially continuous shelf (a radially outwardly projecting peripheral or flange-like wall portion 30; C4:12-13, Fig. 1) formed therein, the shelf projecting radially (radially; C4:12, Fig. 1) inwardly into the container, the shelf spaced (as graphically disclosed in Fig. 1) away from the base so that the base and a portion (“24”; Fig. 3) of the sidewall below the shelf form a cavity (at least two compartments 20 and 22; C3:65, Fig. 3) at least substantially holding the first food component for cooking of the first food component; and

a removable holder (superimposable tray members 12; C3:46-47, Fig. 1) holding the second food component, the removable holder being removably (superimposable; C3:46-47, Fig. 1) receivable by the container and having a base (the tray bottom wall 46; C4:38, Fig. 5), the base of the removable holder sized and configured to extend onto and rest on the shelf of the container when the removable holder is 

	Regarding claim 19, Cortopassi teaches
the at least one of the container (a compartmented container portion 10; c3:45-46, Figs. 1-3) and the removable holder (superimposable tray members 12; C3:46-47, Fig. 1) are formed from at least one member of a group consisting of: aluminum, CPET, polypropylene, nylon, pressed paperboard (Cortopassi: polyester-coated paperboard; C3:58), and molded pulp.

	Regarding claim 23, Cortopassi teaches 
the removable holder (superimposable tray members 12; C3:46-47, Fig. 1) further comprises at least one sidewall element (one of “24”, “34” and “40”; Fig. 3).

	Regarding claim 24, Cortopassi teaches 
the removable holder (superimposable tray members 12; C3:46-47, Fig. 1) defines a basket (“superimposable tray” from “superimposable tray members 12”; C3:46-47, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cortopassi (US 4,807,776) in view of Tupperware Crazy Love (Tupperware July to 14 August 2010 catalog).

	Regarding claim 18, Cortopassi discloses
the base (the tray bottom wall 46; C4:38, Fig. 5) of the removable holder (superimposable tray members 12; C3:46-47, Fig. 1) includes 

	Cortopassi discloses “the base of the removable holder” as mapped above, but is silent regarding
 the base of the removable holder includes openings

	However “Tupperware Crazy Love” discloses, in the same field for containers “for cooking or serving” (Section 24, item 3/58177

    PNG
    media_image7.png
    158
    777
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    540
    284
    media_image8.png
    Greyscale
   
    PNG
    media_image9.png
    942
    461
    media_image9.png
    Greyscale
),

 the base (the bottom wall of white basket; Section 24, item 3/58177) of the removable holder (the white basket; Section 24, item 3/58177) includes openings (the holes on the bottom wall of white basket; Section 24, item 3/58177)


	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cortopassi with “Tupperware Crazy Love” by replacing Cortopassi’s solid tray bottom wall 46 with Tupperware Crazy Love’s holes on the bottom wall of white basket in order to provide various functions depending on the characteristics of the contained food, e.g., preventing the contained food from contamination, dripping and draining the water out of the cooked food and washed vegetables, or venting excess moisture from a hot food such as fried dumpling or Fried chicken preventing from being soggy, or circulating air for keeping the freshness of the fruits and vegetables.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cortopassi (US 4,807,776) in view of Liu (US 2006/0201950).

	Regarding claim 20, Cortopassi discloses 
the pre-packaged food product (a plurality of food items or ingredients in trays; C3:42-43, Fig. 1) is heatable (the heat resistant material property of “a liquid-impervious molded thermos plastic material”; C3:52-53, Fig. 1) in an oven (intended use, not an invention) selected from the group consisting of: a conventional, convection, and microwave oven.

	Cortopassi discloses “the pre-packaged food product” as mapped above, but is silent regarding



	However Liu discloses, in the same field for “Lunch box” (title, Fig. 5

    PNG
    media_image10.png
    855
    582
    media_image10.png
    Greyscale
),
the pre-packaged food product (The material of the lunch box 1; P44:1, Fig. 5) is heatable (to be heated in a microwave oven; P44:1-2) in an oven selected from the group consisting of: a conventional, convection, and microwave oven (PP (polypropylene) to be heated in a microwave oven; P44:1-2).


	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Cortopassi with Liu by replacing Cortopassi’s undefined intended heat source with Liu’s microwave oven in order to make use of the well-known advantage of using a microwave oven in order to increase the efficiency and safety of heating a food simultaneously reducing the necessary heating time.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cortopassi (US 4,807,776) in view of Turpin (US 4,190,757).

	Regarding claim 21, Cortopassi discloses 
the apparatus (a plurality of food items or ingredients in trays; C3:42-43, Fig. 1) is suitable 

	Cortopassi discloses “the apparatus” as mapped above, but is silent regarding
the apparatus is suitable for refrigerated storage, freezer storage, and subsequent heating.

	However Turpin discloses, in the same field for “Microwave Heating Package and Method” (title),
the apparatus (the oven 5; C9:20) is suitable for refrigerated storage (the package 10 in a non-frozen condition; C9:18-21), freezer storage (the package 10 in a frozen condition; C9:18-21), and subsequent heating (as heating occurs; C6:7).


	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cortopassi with Turpin by replacing Cortopassi’s undefined packaged food condition with Turpin’s “package 10 in a frozen or non-frozen condition” in order to make use of the well-known convenience of microwave heating the pre-packaged food.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cortopassi (US 4,807,776) in view of Bernhardt (US 4,340,138).

	Regarding claim 22, Cortopassi discloses 
a rim (the flat top flange of “a compartmented container portion 10”; C3:45-46, Figs. 1-3) of the container (a compartmented container portion 10; c3:45-46, Figs. 1-3), 

	Cortopassi discloses “a rim of the container” as mapped above, but is silent regarding
further comprising a sheet of barrier material sealed to a rim of the container, the sheet of barrier material enclosing the removable holder within the container.

	However Bernhardt discloses, in the same field for “Multiple compartment multiple seal container” (title, Fig. 1

    PNG
    media_image11.png
    461
    552
    media_image11.png
    Greyscale
),

further comprising a sheet (the shape of “a film member 14”; C3:19, Fig. 1) of barrier material (the material of “a film member 14”; C3:19, Fig. 1) sealed to a rim (the flange member 18; C3:27, Fig. 1) of the container (a first or outer container 11; C3:14, Fig. 1), the sheet of barrier material enclosing the removable holder (a second container 12; C3:16-17, Fig. 1) within the container.

	The advantage of using Bernhardt’s film member 14 is to simplify the shape of a cover still keeping the flavor and moisture of the contained food and increasing the production speed with less cost.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cortopassi with Bernhardt by replacing Cortopassi’s cover 16 with Bernhardt’s film member 14 in order to simplify the shape of a cover still keeping the flavor and moisture of the contained food and increasing the production speed with less cost.

Claim 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cortopassi (US 4,807,776) in view of Hopkins (US 2008/0248173, Provisional filed on 10/07/2003).

	Regarding claim 25, Cortopassi discloses 
A pre-packaged food product (a plurality of food items or ingredients in trays; C3:42-43, Fig. 1

    PNG
    media_image2.png
    910
    387
    media_image2.png
    Greyscale
) comprising:

a food (one of “a plurality of food items or ingredients in trays”; C3:42-43, Fig. 1) comprising a first food component (those contained in the compartments 20, 22 of the container portion 10; C6:8-9, Figs. 2-3

    PNG
    media_image3.png
    401
    498
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    291
    497
    media_image4.png
    Greyscale
) and a second food component (any hot food items or ingredients in the compartments 50, 52; C6:7-8, Figs. 4-5

    PNG
    media_image5.png
    385
    432
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    238
    432
    media_image6.png
    Greyscale
), the first food component and the second food component being at least substantially separate (tray 10 differently containing tray 12; Fig. 1) during cooking;

a container (a compartmented container portion 10; C3:45-46,  Figs. 1-3) including a base (a bottom wall 26; Fig. 3) and a sidewall (slightly outwardly inclined, outer walls 24; C3:66-67, Fig. 3 [and] “34”, “40”; Fig. 3) having an at least substantially continuous shelf (a radially outwardly projecting peripheral or flange-like wall portion 30; C4:12-13, Fig. 1) formed therein, the shelf projecting radially (radially; C4:12, Fig. 1) inwardly into the container, the shelf spaced (as graphically disclosed in Fig. 1) away from the base so that the base and a portion (“24”; Fig. 3) of the sidewall below the shelf form a cavity (at least two compartments 20 and 22; C3:65, Fig. 3) at least substantially holding the first food component for cooking of the first food component; and

a member (superimposable tray members 12; C3:46-47, Fig. 1) holding the second food component, the member being removably (superimposable; C3:46-47, Fig. 1) receivable by the container and having a base (the tray bottom wall 46; C4:38, Fig. 5), the base of the member sized and configured to extend onto and rest on the shelf of the container when the member is received in the container so that the first food component is at least substantially contained in the cavity between the base of the container and the base of the member.

	Cortopassi discloses “a member” as mapped above, but is silent regarding
a vented member

	
	However “Tupperware Crazy Love” discloses, in the same field for containers “for cooking or serving” (Section 24, item 3/58177

    PNG
    media_image7.png
    158
    777
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    540
    284
    media_image8.png
    Greyscale
   
    PNG
    media_image9.png
    942
    461
    media_image9.png
    Greyscale
),

 a vented member (the holes on the bottom wall of white basket; Section 24, item 3/58177)

	The advantage of Tupperware Crazy Love’s holes on the bottom wall of white basket is to provide various functions depending on the characteristics of the contained food, e.g., preventing the 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cortopassi with “Tupperware Crazy Love” by replacing Cortopassi’s solid tray bottom wall 46 with Tupperware Crazy Love’s holes on the bottom wall of white basket in order to provide various functions depending on the characteristics of the contained food, e.g., preventing the contained food from contamination, dripping and draining the water out of the cooked food and washed vegetables, or venting excess moisture from a hot food such as fried dumpling or Fried chicken preventing from being soggy, or circulating air for keeping the freshness of the fruits and vegetables.
	
	Regarding claim 26, Cortopassi in view of Hopkins discloses 
the base (Hopkins: the body of “a cover 318”; P25:4, Fig. 4) of the vented member (Hopkins: A venting mechanism 315; P25:7-8, Fig. 4) includes openings (Hopkins: the holes of “A venting mechanism 315”; P25:7-8, Fig. 4).

	Regarding claim 27, Cortopassi in view of Hopkins discloses 
the at least one of the container (Cortopassi: a compartmented container portion 10; C3:45-46,  Figs. 1-3) and the vented member (Cortopassi: superimposable tray members 12; C3:46-47, Fig. 1  [in view of] Bowen: a steaming basket 46; C5:19-20, Fig. 2) are formed from at least one member of a group consisting of: aluminum, CPET, polypropylene, nylon, pressed paperboard (Cortopassi: polyester-coated paperboard; C3:58), and molded pulp.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cortopassi (US 4,807,776) in view of Hopkins (US 2008/0248173, Provisional filed on 10/07/2003) as applied to claim 25 above, and further in view of Liu (US 2006/0201950).

	Regarding claim 28, Cortopassi in view of Hopkins discloses 
the apparatus (Cortopassi: a plurality of food items or ingredients in trays; C3:42-43, Fig. 1 wherein “the apparatus” lacks antecedent basis and the food container should be heatable) is heatable (Cortopassi: the heat resistant material property of “a liquid-impervious molded thermos plastic material”; C3:52-53, Fig. 1) in an oven (Cortopassi: intended use, not an invention) selected from the group consisting of: a conventional, convection, and microwave oven.

	Cortopassi discloses “the pre-packaged food product” as mapped above, but Cortopassi in view of Hopkins is silent regarding

the pre-packaged food product is heatable in an oven selected from the group consisting of: a conventional, convection, and microwave oven.

	However Liu discloses, in the same field for “Lunch box” (title, Fig. 5

    PNG
    media_image10.png
    855
    582
    media_image10.png
    Greyscale
),
the pre-packaged food product (The material of the lunch box 1; P44:1, Fig. 5) is heatable (to be heated in a microwave oven; P44:1-2) in an oven selected from the group consisting of: a conventional, convection, and microwave oven (PP (polypropylene) to be heated in a microwave oven; P44:1-2).

	The advantage of Liu’s microwave oven is well-known to the public, that is, to increase the efficiency and safety of heating a food simultaneously reducing the necessary heating time.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Cortopassi in view of Hopkins with Liu by replacing Cortopassi’s undefined intended heat source with Liu’s microwave oven in order to make use of the well-known advantage of .

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cortopassi (US 4,807,776) in view of Hopkins (US 2008/0248173, Provisional filed on 10/07/2003) as applied to claim 25 above, and further in view of Turpin (US 4,190,757).

	Regarding claim 29, Cortopassi in view of Hopkins discloses 
the pre-packaged food product (Cortopassi: a plurality of food items or ingredients in trays; C3:42-43, Fig. 1) is suitable for refrigerated storage, freezer storage, and subsequent heating.

	Cortopassi discloses “the pre-packaged food product” as mapped above, but Cortopassi in view of Hopkins is silent regarding
the pre-packaged food product is suitable for refrigerated storage, freezer storage, and subsequent heating.

	However Turpin discloses, in the same field for “Microwave Heating Package and Method” (title),
the pre-packaged food product (the food product 43; C9:27-28) is suitable for refrigerated storage (the package 10 in a non-frozen condition; C9:18-21), freezer storage (the package 10 in a frozen condition; C9:18-21), and subsequent heating (as heating occurs; C6:7).

	The advantage of using Turpin’s “package 10 in a frozen or non-frozen condition” is to make use of the well-known convenience of microwave heating the pre-packaged food.
.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cortopassi (US 4,807,776) in view of Hopkins (US 2008/0248173, Provisional filed on 10/07/2003) as applied to claim 25 above, and further in view of Bernhardt (US 4,340,138).

	Regarding claim 30, Cortopassi in view of Hopkins discloses 
a rim (Cortopassi: the flat top flange of “a compartmented container portion 10”; C3:45-46, Figs. 1-3) of the container (Cortopassi: a compartmented container portion 10; c3:45-46, Figs. 1-3), 

the vented member (Cortopassi: superimposable tray members 12; C3:46-47, Fig. 1 [in view of] Bowen: a steaming basket 46 having a plurality of holes 46a; C5:19-20, Fig. 2)

	Cortopassi discloses “a rim of the container” and Bowen discloses “the vented member” as mapped above, but Cortopassi in view of Hopkins is silent regarding

further comprising a sheet of barrier material sealed to a rim of the container, the sheet of barrier material enclosing the vented member within the container.

	However Bernhardt discloses, in the same field for “Multiple compartment multiple seal container” (title, Fig. 1

    PNG
    media_image11.png
    461
    552
    media_image11.png
    Greyscale
),

further comprising a sheet (the shape of “a film member 14”; C3:19, Fig. 1) of barrier material (the material of “a film member 14”; C3:19, Fig. 1) sealed to a rim (the flange member 18; C3:27, Fig. 1) of the container (a first or outer container 11; C3:14, Fig. 1), the sheet of barrier material enclosing the vented member (a second container 12; C3:16-17, Fig. 1 [in view of] Bowen: a steaming basket 46 having a plurality of holes 46a; C5:19-20, Fig. 2) within the container.

	The advantage of using Bernhardt’s film member 14 is to simplify the shape of a cover still keeping the flavor and moisture of the contained food and increasing the production speed with less cost.
.

Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cortopassi (US 4,807,776) in view of Hopkins (US 2008/0248173, Provisional filed on 10/07/2003) as applied to claim 25 above, and further in view of Bennett (US 2005/0276885).

	Regarding claim 31, Cortopassi in view of Hopkins discloses 
the vented member (Hopkins: the body of “a cover 318”; P25:4, Fig. 4) further comprises at least one sidewall element (the vertical wall of “a steaming basket 46”; C5:11, Fig. 2).

	Hopkins discloses “the vented member” as mapped above, but Cortopassi in view of Hopkins is silent regarding
the vented member further comprises at least one sidewall element

	However Bennett discloses, in the same field for “Self-venting microwaveable pouch, food item, and method of preparation” (title, Fig. 4

    PNG
    media_image12.png
    675
    437
    media_image12.png
    Greyscale
),
the vented member (the top sections of the panels 110 releasing steam 305; P29:11 and P31:3, Fig. 4) further comprises at least one sidewall element (the panels 110; P29:11, Fig. 4)

	The advantage of using Bennett’s top sections of the panels 110 releasing steam 305 is to keep the food inside without heating the food and further keep the food inside even during the heating time of the food and also prohibit the panels 110 from bursting apart by releasing the steam 305 even with the externally added heat to the food.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cortopassi in view of Hopkins with Bennett by replacing Cortopassi’s superimposable tray members 12 without holes by Bennett’s top sections of the panels 110 releasing 

	Regarding claim 32, Cortopassi in view of Hopkins and Bennett discloses 
the vented member (Bennett: the top sections of the panels 110 releasing steam 305; P29:11 and P31:3, Fig. 4) defines a vented basket (Bennett: a pouch 100; P31:1, Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levinson (US-4390555), Slangan (US-4233325), Ness (US-20020192338).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GYOUNGHYUN BAE/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761